Citation Nr: 0638662	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  05-03 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed dorsal 
kyphosis.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972 and had additional service in the Maine Army National 
Guard from November 1972 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The veteran's appeal originally included the issues of 
service connection for bilateral hearing loss and tinnitus.  

During the pendency of the appeal, the RO, in an August 2005 
decision, granted service connection for these disabilities 
and assigned a non-compensable evaluation for the hearing 
loss and a 10 percent evaluation for the tinnitus.  Both 
evaluations were effective on October 7, 2003, the date of 
claim.  

The veteran was notified of this decision and informed the RO 
that she no longer wanted to pursue appeal of those issues.  



FINDINGS OF FACT

1.  The veteran is shown to have had a dorsal kyphosis at the 
time of the enlistment examination for her period of active 
service.  

2.  The veteran's pre-existing dorsal kyphosis is not shown 
to have increased in severity beyond the natural progression 
during the period of active service or any subsequent period 
of inactive or active duty for training.  




CONCLUSION OF LAW


The veteran's pre-existing disability manifested by dorsal 
kyphosis was not aggravated by active service or any period 
of inactive or active duty for training.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1132, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in an October 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  
The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.

Here, the noted VCAA letter was issued prior to the appealed 
February 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate her claim and 
assist her in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  The term "active military, naval, or 
air service" includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
38 U.S.C.A. § 101(24) makes clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).  

On the enlistment examination dated in June 1969, the veteran 
was noted to have a mild dorsal kyphosis.  A careful review 
of the service medical records shows that the veteran was 
seen with complaints of back pain on numerous occasions 
during her period of active service.  

The veteran's enlistment examination for the National Guard 
dated in November 1972 does not contain notation or 
indication of a back disorder.  During her period of service 
in the Maine Army National Guard, the veteran was seen for 
treatment for various medical issues including treatment for 
a back disorder.  

In a March 1986 examination report, during service, the 
veteran was noted to have complained of having pain with 
palpation on her back.  The veteran reported that she had 
"places out in her back."  There was no deformity or 
complaints of parenthesis.  

An X-ray report dated August 1991 showed minimal degenerative 
changes in the dorsal spine.  There was no fracture or 
vertebral collapse noted.  The views of the cervical spine 
showed minimal hypertrophic degenerative changes of the 
bodies of C5 and C6.  There was no joint narrowing of 
posterior osteophytes seen.  As a result, the veteran was put 
on restriction of activities.  She could not perform push-ups 
in conjunction with performing her annual fitness test.  

In the February 1994 examination report, the examiner noted 
the veteran had kyphoscoliosis and cervical spondylosis.  The 
veteran was restricted from performing push-ups in 
conjunction with performing her annual fitness test.  

In a March 1999 private medical treatment report, the veteran 
complained of having problems with her back.  She reported 
that running was causing a lot of the pain.  The examiner 
noted that the veteran was diagnosed with degenerative joint 
disease and arthritis in her spine.  

The examiner added that the veteran had tenderness over the 
facet joints at the thoracic and lumbar intersection.  She 
had full range of motion and motor was intact.  The examiner 
recommended that the veteran not run.  

In an October 2001 statement, a private doctor reported that 
he had treated the veteran for many years for her back 
condition.  As a result of her condition, he prohibited her 
from performing sit-ups in conjunction with performing her 
annual fitness test.  

In the veteran's January 2003 service physical profile, it 
was noted the veteran had a degenerative joint disease of the 
lumbar spine.  The veteran was restricted from repetitive, 
sustained, or exertional use of lower extremities or 
lumbosacral spine in conjunction with performing her annual 
fitness test.  

During a January 2004 VA examination, the examiner indicated 
the claims file had been reviewed.  The veteran reported that 
her back has bothered her since childhood.  She experienced 
pain if she tried to straighten up and reported being most 
comfortable hunched over.  She rated the pain as a 2 to 5 out 
of 10 and described it as a steady pain or ache.  

She was employed full-time doing office work.  The majority 
of her work was done in a seated position.  She was able to 
drive without restriction.  She could accomplish all of her 
activities of daily living including doing housework, caring 
for her daughter and shopping.  

On examination, she had marked deformity of the dorsal spine, 
severe kyphosis.  She was unable to straighten the mid-spine 
completely.  She had tenderness over the cervical spine, C5 
through C7.  She had limitation in range of motion with pain 
in all the ranges.  She had full strength in the upper 
extremities.  

The X-ray findings showed mild compression deformity on what 
appeared to be T11.  There was no definite pedicle 
destructive change or prominent disc space narrowing.  End 
plate spurring was noted principally at mid and lower 
thoracic segments.  Thoracic kyphosis was identified.  
Kyphotic curve appeared to be in the range of 70 degrees.  

The examiner concluded that the veteran had a congenital 
deformity of the spine which had gradually worsened with age.  
The examiner noted there was only one service medical record 
which showed the veteran complaining of mid back pain.  All 
other records were negative for complaints of mid back pain.  
The examiner opined that it was not at least as likely as not 
that her preexisting dorsal kyphosis was aggravated by active 
duty.  

During a July 2005 VA examination, the examiner indicated 
that the claims file had been reviewed.  The examiner 
recounted the veteran's past medical history of having had 
problems with her back since she was a youngster.  

The veteran reported that, during service, she had gone on 
sick call.  She did have mild dorsal pain while in the 
military.  The X-ray results from August 1969 showed moderate 
dorsal kyphosis.  In February 1970 she complained of low back 
pain with some left gluteal and leg pain.  In March 1970 she 
experienced bilateral flank pain with paraspinous spasm.  

The examiner noted the veteran's National Guard records which 
showed on-going treatment for back pain by her chiropractor.  
The diagnosed kyphosis with degenerative joint disease in the 
lumbar and thoracic spine was also noted.  

The examiner also noted degenerative joint disease of the 
cervical spine which led to a permanent profile restriction 
for push-ups (by 1994) and stair climbing (by 2001).  The 
examiner noted that the veteran had a profile restriction for 
running also.  Previous examinations and x-ray reports 
confirmed kyphosis.  

The veteran reported that her back "[went] out."  She saw a 
chiropractor every week or two for treatment for her back 
disorder.  After her chiropractic treatments, she experienced 
significant relief of back discomfort for a few days.  She 
reported that she had been seeing the chiropractor since 
1976.  

She reported having occasional discomfort at the base of her 
neck.  She also had dorsal and low back pain.  The pain was 
relieved by chiropractic treatments or medication.  She 
reported most of her activities of daily living were 
accomplished without discomfort.  

She added that she was occasionally awakened at night with 
back pain.  She reported that the pain had become more 
prominent over the years.  However, there were no specific 
periods of flare ups or history of injury that would have 
triggered additional symptoms.  

On examination, the veteran carried her head more anterior 
because of the slightly accentuated cervical lordosis 
associated with a dowager's hump in the upper dorsal spine.  
She had some limitation in range of motion.  She did not have 
discomfort at extremes of these ranges.  The examiner did 
note however an obvious affixed structural postural 
abnormality consistent with kyphosis of the dorsal spine.  

The X-ray reports showed degenerative disease involving the 
dorsal spine with an approximate 70 degree kyphotic angle. 
There was no significant weakness in the upper extremities.  
The upper back musculature appeared to be quite flexible and 
reasonably developed.  There was no tenderness on palpation 
or evidence of spasm.

The X-ray results of the cervical spine showed an accentuated 
cervical lordosis.  There was no evidence of disc space 
narrowing, foraminal narrowing, or significant changes in the 
facet joints.  C4-C5 and C5-C6 disc spaces showed some mild 
osteophyte formation anteriorly.  

The VA examiner noted that the x-ray findings were consistent 
with minimal degenerative change involving the lower cervical 
spine and accentuated cervical lordosis as compensation for 
the kyphosis of the dorsal spine.  

There was no tenderness over the posterior spinous processes 
of the dorsal and lumbar spines.  The veteran had no 
complaints of any sensory deficits.  She had minimal 
limitation in range of motion.  There was no evidence of 
scoliotic deformity.  

The X-ray results showed no significant spondylolisthesis or 
any other deformity in the lumbosacral level.  There was some 
mild anterior osteophyte formation at the disc space between 
L3-L4.  There was no significant disc space narrowing or 
marked degenerative change.  Facets appeared symmetric.  
There was no abnormality in the lumbosacral articulation.  

The veteran was diagnosed with mild degenerative disc disease 
at the lower cervical spine with no significant nerve root 
impingement; some cervical lordosis; kyphosis in the upper 
dorsal spine; degenerative joint disease of the dorsal spine; 
and mild degenerative disc disease of the lumbar spine at L3-
L4 and L4-L5.  

The examiner repeated that the veteran had dorsal spinal 
problems upon enlistment and did report some back discomfort 
while in service.  A review of the National Guard clinical 
records revealed gradual limitation of various activities 
over the years.  The examiner could not find evidence of an 
episode of trauma or specific injury that would accelerate 
the process.  

The examiner noted that, in her parallel civilian life, the 
veteran had sustained various other injuries and had led a 
very active life.  The examiner concluded it was less likely 
as not or less than "fifty-fifty" that the veteran's back 
disorder was aggravated or the result of her military 
service.  

During a January 2006 VA examination, the examiner recorded 
the veteran's military and personal medical history.  She 
reported daily back pain with general stiffness all day and 
aching pain that ranged from 2 to 7 out of 10.  She reported 
flares of pain 2-3 times a month that last several days at a 
time.  Chiropractic treatments and pain medications provided 
relief.  She reported occasional muscle spasms and weakness 
in the back muscles.  

The veteran's flares of pain could be precipitated by any 
heavy lifting.  She had no constitutional symptoms or 
radicular symptoms.  She was able to accomplish her 
activities of daily living, but did have discomfort in the 
mid and low back with forward bending.  Prolonged periods of 
driving, heavy lifting, or prolonged sitting all aggravated 
her condition.  

On examination, the veteran displayed moderate kyphosis of 
the thoracic spine with her head position slightly forward 
flexed and anterior due to the kyphosis.  She had no 
tenderness over the spinous processes.  Paraspinous 
musculature was taut.  There was no spasm or pain on 
palpation of the spinous process.  She rated her current back 
discomfort as 2 out of 10.  

She did have limitation in some ranges of motion with pain 
and stiffness in the ranges.  However, repetitive motion was 
not additionally limited by pain, fatigue, incoordination or 
weakness.  There was no noted muscle atrophy of upper or 
lower extremities and muscle tone was normal with normal 
strength.  

The VA examiner concluded that the veteran suffered from 
dorsal kyphosis; however, the doctor noted it was a 
congenital deformity which was present in childhood and at 
the time of entrance into service.  The examiner further 
noted that the dorsal kyphosis also constituted a disease 
process that typically increased or worsened with aging.  
This worsening was part of the natural progression of this 
deformity.  

The examiner opined there was no evidence that the veteran 
had an aggravation over and above the natural progression of 
her dorsal kyphosis due to service.  Further the veteran's 
current back disorder was not as likely as not a result of 
her service.  There was no evidence of permanent aggravation 
of her condition due to the service.  

As noted, the veteran's enlistment examination in June 1969 
showed the presence of a mild dorsal kyphosis.  The 
subsequent medical records serve to confirm that the veteran 
had a dorsal kyphosis that was not otherwise acquired during 
her period of active service.  

In the January 2006 VA examination, the examiner concluded 
that veteran's dorsal kyphosis was a congenital deformity 
that typically increased or worsened with aging.  The 
worsening was part of the natural progression of this 
deformity.  The examiner opined there was no evidence that 
the veteran had an aggravation over and above the natural 
progression of her dorsal kyphosis due to service.  

The earlier VA examination in 2005 also noted that the 
veteran's National Guard clinical records revealed gradual 
limitation of various activities over the years due to 
various back problems.  

However, that examiner could not identify evidence of an 
episode of trauma or specific injury during her National 
Guard service that would have accelerated the disease 
process.  The VA examiner at that time opined that it was 
less likely than not that the veteran's back problems were 
aggravated by service.  

Based on the medical evidence of record, the Board finds that 
the pre-existing dorsal kyphosis is not shown to have 
increased in severity beyond the natural progress during the 
period of active service or otherwise to have been aggravated 
by an event or incident of any period of inactive or active 
duty for training.  

Currently, the only evidence of record supporting the 
veteran's claim is her own lay opinion, as indicated in her 
December 2005 RO hearing.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, absent supporting competent evidence, her lay 
opinion cannot constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Thus, on review of the record, the preponderance of the 
evidence is found to be against the veteran's claim of 
service connection for the pre-existing dorsal kyphosis, and 
the appeal to this extent must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  
That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for dorsal kyphosis is denied.  



____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


